     6:20-cv-00198-BHH        Date Filed 12/17/20    Entry Number 85      Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Kevin Tyrone Bennett,            )
                                 )
                    Plaintiff,   )
                                 )                Civil Action No. 6:20-cv-198-BHH
v.                               )
                                 )
Katrina Hall and Rhonda Marcale  )                              ORDER
Blackmon,                        )
                                 )
                    Defendants.  )
________________________________)

       This matter is before the Court upon Plaintiff’s pro se complaint filed pursuant to 42

U.S.C. § 1983, alleging violations of his constitutional rights while incarcerated in the

Dorchester County Jail. On August 28, 2020, the remaining Defendants in this action,

Katrina Hall (“Nurse Hall”) and Rhonda Blackmon (“Nurse Blackmon”) filed a motion for

summary judgment on Plaintiff’s deliberate indifference claim. Plaintiff did not file a

response to the motion. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge for

preliminary determinations. On November 17, 2020, Magistrate Judge Kevin F. McDonald

issued a report and recommendation (“Report”) outlining the issues and recommending that

the Court grant Defendants’ motion for summary judgment, finding no genuine issue of

material fact as to Plaintiff’s claim that Defendants were deliberately indifferent to his

serious medical needs. Attached to the Magistrate Judge’s Report was a notice advising

Plaintiff of his right to file written objections to the Report within fourteen days of being

served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                   The
      6:20-cv-00198-BHH        Date Filed 12/17/20      Entry Number 85        Page 2 of 2




recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

analysis.

       Accordingly, the Court adopts the Magistrate Judge’s Report (ECF No. 82) and

incorporates it herein, and the Court grants Defendants’ motion for summary judgment

(ECF No. 66).

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

December 17, 2020
Charleston, South Carolina


                                                2
